DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 18, it is unclear as to whether or not applicant is positively reciting the “concrete sprayed or cast against it” i.e. the method step of spraying concrete or casting concrete should be positively recited.  Furthermore, it is unclear as to what “it” is in “concrete sprayed or cast against it”.  Pronouns should be avoided in the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-7, 12-14, and16-21 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over CN 108300046 (see translation submitted 3/8/21).  
As to claim 1, CN ‘046 discloses a method of coating a surface, such surfaces including buildings, bridges, railways and the like.  As such, one of ordinary skill in the art would use such method of coating surface of a tunnel, in order to waterproof the surface.  The method of coating comprising:  spray coating one or more coats of the reactive water proof coating composition directly or indirectly onto a surface;  the waterproofing coating composition comprising:  a first monomer (i.e. hard monomers) in the amount of 10-20 parts; a second monomer (i.e. soft monomer) in the amount of 10-20 parts; an initiator in the amount of 5-15 parts; an accelerator in the amount of .1-1 part; and at least one additive (i.e. inhibitor or sealing wax) in the amount of .01-.5 parts; and allowing the waterproofing coating composition to polymerize in situ and cure on the surface to form a waterproof layer.
AS to claim 4, CN ‘046 discloses wherein the waterproofing coating composition is spray-applied using a two-part system, wherein the first part comprises at least one of 
As to claim 5, it appears that at least one of the first monomer and the second monomer has a flashpoint of at least 75 degrees C or higher.
As to claim 6, CN ‘046 discloses wherein the initiator is chosen from alkyl or aryl peroxides, or inorganic salts, such as benzoyl peroxide or methyl ethyl ketone peroxide.
As to claim 7, CN ‘046 discloses the accelerator is chosen from an alkyl amine, aryl amine, or mixture thereof such as hexamethylenetetramine.
As to claims 12-14 CN ‘046 is silent to the bond promoting composition.  Such bond promoting composition could be latex paint.   As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  provide a bond coating composition such as a coat of latex paint, since doing so provides the expected benefit of providing aesthetic appeal to the surface.	
As to claim 16, CN ‘046 is silent to the primer coating; however, providing primer coating is well-known in the painting industry.  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a primer coating, since doing so provides the expected benefit of preparing a surface prior to applying a main or secondary coating.
As to claim 17, CN ‘046 discloses cured and tack free in less than an hour at -.30 degrees C.  
Insofar as understood, as to claim 18, the coating, after curing has an inherent a tensile bond strength which may be greater than 0.3 MPa in accordance with ASTM C1583/C1583M-13 (2013).
As to claim 19,  CN ‘046 discloses a reactive composition package for establishing a waterproof coating layer on an interior substrate or surface within a tunnel, the package comprising:
a first monomer (i.e. hard monomers) in the amount of 10-20 parts; a second monomer (i.e. soft monomer) in the amount of 10-20 parts; an initiator in the amount of 5-15 parts; an accelerator in the amount of .1-1 part; and at least one additive (i.e. inhibitor) in the amount of .01-.5 parts;
further wherein the package comprises a first part containing the initiator and the second part contains the accelerator, and the monomers and at least one additive may be contained within the first part, second part, or within both first and second parts.
As to claim 20, CN ‘046 discloses wherein each of the first part and second part comprises the first monomer (i), the second monomer (ii), and the at least one additive, thereby enabling the first part and second part to be combined at the application jobsite in a 1:1 ratio during spray-application of the waterproofing coating composition.
As to claim 21, CN ‘046 discloses a reactive composition for establishing a waterproofing coating composition, comprising:
a first monomer (i.e. hard monomers) in the amount of 10-20 parts; a second monomer (i.e. soft monomer) in the amount of 10-20 parts; an initiator in the amount of 5-15 parts; an accelerator in the amount of .1-1 part; and at least one additive (i.e. inhibitor) in the amount of .01-.5 parts; wherein waterproofing coating composition has a flash point of at least 75°C or higher.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN ‘046 in view of Takeda (US 2012/0094115).
As to claim 2, CN ‘046 discloses all that is claimed except for the cementitious layer.  Takeda discloses comprising: applying onto the waterproof layer (coating of the invention is particularly useful in applications which requires waterproof; paragraph [0033]) a hydratable cementitious layer (after application of the coating composition, a finishing coating is applied for juraku finish, which is a Japanese stucco, stucco finish, quasi stone finish, a cement mortar, which are all cement based compositions; paragraph [0040]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a cementitious layer as disclosed by Takeda, since doing so provides the expected benefit of providing a finishing coating.	
As to claim 8, CN ‘046 discloses wax; however, does not disclose a pigment.  Takeda, para [0031], discloses the use of a pigment.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a pigment as disclosed by Takeda, since doing so provides the expected benefit of providing color.

As to claim 9, CN ‘046 discloses all that is claimed except for the adhesion promoter.  Takeda discloses an adhesion promoter in the amount of 1 percent to 20 percent based on total weight of the waterproofing coating composition (when the content of the structural unit D is in the range from 1 to 20 percent by mass, the coating composition leads to a dried film having excellent adhesiveness, i.e., where unit D acts as the adhesion promoter; paragraph [0054]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  provide an adhesion promoter as disclosed by Takeda, since doing so provides the expected benefit of increasing adhesiveness.
	
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN ‘046 in view of Takeda as applied to claim 9 above, and further in view of Wenninger (US 6,908,672).
As to claim 10, CN ‘046 in view ofTakeda does not disclose wherein the adhesion promoter is natural rubber. Wenninger discloses wherein the adhesion promoter is natural rubber (self-adhesively coated adhesive tape, comprises natural rubber latex; abstract).  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method, as previously disclosed by Takeda, in order to have provided for wherein the adhesion promoter is natural rubber, as previously disclosed by Wenninger, for improving adhesiveness of the waterproofing composition (Takeda; paragraphs [0033], [0104]). Further, provided that Takeda and Wenninger both disclose the use of the acrylic adhesive compositions in construction (Takeda; paragraphs [0033], [0097], 
As per claim 11, CN ‘046 in view of Takeda does not disclose wherein the adhesion promoter is in dispersed form within an aqueous suspension. Wenninger discloses wherein the adhesion promoter is in dispersed form within an aqueous suspension (aqueous adhesive composition based on natural rubber latex can be prepared using polysiloxane as a defoamer, i.e., where natural rubber latex is dispersed in aqueous media, and further, aqueous adhesive compositions based on natural rubber latex are known and based on the methods of preparing dispersion adhesives; column 4, lines 5-10; column 12, lines 10-30). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method, as previously disclosed by Takeda, in order to have provided for wherein the adhesion promoter is in dispersed form within an aqueous suspension, as previously disclosed by Wenninger (Wenninger; column 4, lines 5-10; column 12, lines 10-30), for improving adhesiveness of the waterproofing composition (Takeda; paragraphs [0033], [0104]).

Allowable Subject Matter
Claims 3 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
The IDS filed 3/8/21 warranted the reopening of the application.  As such, the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043.  The examiner can normally be reached on Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



FLL